 



Exhibit 10.1

PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of the 20th day of February, 2004 (the “Effective Date”) by and between
TRIVEST RESIDENTIAL LLC (“Purchaser”), and SM REAL ESTATE FUND VII, LTD.
(“Seller”).

1.

SALE OF PROPERTY

     1.1.     Upon the terms and conditions hereinafter set forth, Seller shall
sell to Purchaser and Purchaser shall purchase from Seller that certain
apartment complex located in San Antonio, Texas, and containing, in the
aggregate, 198 units and related improvements, and commonly known as Fifth
Avenue Apartments, including all of the following described property
(collectively, the “Property”):

          (a)     The real property located in Bexar County, Texas, and being
more particularly described on EXHIBIT A attached hereto and incorporated herein
by this reference, together with all rights and appurtenances pertaining to such
real estate, including, without limitation, any and all rights of Seller, if
any, in and to adjacent roads, alleys, easements, streets and ways
(collectively, the “Land”);

          (b)     All improvements, structures and fixtures placed, constructed
or installed on the Land (collectively, the “Improvements”);

          (c)     All (i) mechanical systems and the fixtures and equipment
related thereto comprising part of or attached to or located upon the
Improvements, including, but not limited to, electrical systems, plumbing
systems, heating systems, air conditioning systems, (ii) carpets, drapes, blinds
and other furnishings owned by Seller and comprising a part of or attached to or
located upon the Improvements, (iii) appliances owned by Seller;
(iv) maintenance equipment, supplies and tools owned by Seller and used in
connection with the Improvements; and (v) other machinery, equipment, fixtures,
supplies (including marketing supplies) and personal property of every kind and
character owned by Seller and located in or on or used in connection with the
Land or the Improvements or the operations thereon (collectively, the “Personal
Property”);

          (d)     Landlord’s interest in all leases, lease commitments and all
other rental agreements (collectively, the “Leases”) with tenants occupying
space situated in the Improvements or otherwise having rights with regard to use
of the Land or the Improvements, and all security deposits or like payments, if
any, paid by tenants in connection with such Leases;

          (e)     Seller’s interest in all (i) brokerage or tenant locator
contracts, (ii) cable or subscription television agreements, (iii) maintenance,
repair, service and pest control contracts (including but not limited to
janitorial, landscaping and laundry agreements), and (iv) all other contracts
pursuant to which services (other than property management

 



--------------------------------------------------------------------------------



 



services) or goods are provided to the Property, to the extent the same are
assignable by Seller and are assumed by Purchaser as contemplated by Section 3.4
hereof (collectively, the “Service Contracts”);

          (f)     Seller’s interest in all furniture, fixture and equipment
leases, to the extent the same are assignable by Seller and are assumed by
Purchaser as contemplated by Section 3.4 hereof (the “Personalty Leases”);

          (g)     All intangible property owned by Seller or in which Seller has
an interest, if any, in connection with any of the Land or Improvements or the
operations thereon including, without limitation, Seller’s interest in all
warranties and guaranties relating to the Land, the Improvements or the Personal
Property, to the extent same are assignable, and all site plans, surveys, plans
and specifications and floor plans (to the extent Seller owns and has rights to
transfer such property) in Seller’s possession or in the possession of Seller’s
leasing and management agents, of the Property and which relate to the Land, the
Improvements or the Personal Property, and the right to the use thereof,
including but not limited to Seller’s rights, if any, under transferable
business licenses, governmental permits or approvals, and the right to the use
of (without warranty as to exclusivity or otherwise) any telephone numbers,
listings, promotional material, domain names, trade names (including the trade
name “Fifth Avenue Apartments” (the “Trade Name”)), and other property employed
in connection with the Land or the Improvements or the operations thereon
(collectively, the “Intangible Property”).

2.

PURCHASE PRICE

     2.1.     The purchase price (the “Purchase Price”) for the Property shall
be EIGHT MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($8,150,000.00),
payable at Closing (as hereinafter defined) as follows:

          (a)     Purchaser shall assume the indebtedness outstanding under the
Loan Documents on the Closing Date; and

          (b)     Purchaser shall pay the balance of the Purchase Price (i.e.,
the excess of the Purchase Price over the total indebtedness outstanding under
the Loan Documents on the Closing Date) at Closing in certified funds or by wire
transfer.

     2.2.     Upon the full execution and delivery of this Agreement by Seller
and Purchaser, Purchaser shall deliver to the office of Chicago Title Insurance
Company, 2001 Bryan Street, Suite 1700, Dallas, Texas 75201-3012, Attn: Ted
Darby (the “Escrow Agent” and “Title Company”), the sum of ONE HUNDRED THOUSAND
AND NO/100 DOLLARS ($100,000.00) (the “Deposit”). The Deposit shall be held by
Escrow Agent in escrow in an interest-bearing, federally-insured deposit
account. At Closing, the Deposit shall either be credited against the Purchase
Price or returned by Escrow Agent to Purchaser (upon Purchaser’s payment to
Seller of the full Purchase Price, less any prorations made pursuant to this
Agreement). In either

2



--------------------------------------------------------------------------------



 



event, Purchaser shall be entitled to any interest earned on the Deposit, as
long as Purchaser has not defaulted under this Agreement, in which case such
interest shall be payable to Seller. In the event this Agreement is terminated
in accordance with the express terms hereof, the Deposit and all other funds
held by Escrow Agent shall be returned to the parties pursuant to the terms of
this Agreement.

     2.3.     Purchaser and Seller acknowledge and agree that the obligation of
Seller to sell the Property and the obligation of Purchaser to acquire the
Property is contingent upon Seller’s assignment and Purchaser’s assumption of
all of the rights and obligations of Seller under the Loan Documents
(collectively, the “Loan Documents”), including all outstanding principal and
all accrued interest thereon, which Loan Documents were executed in connection
with a loan in the original principal amount of $6,400,000.00 made by General
Electric Capital Corporation (“GECC”) to Seller, which loan is evidenced by a
promissory note dated December 3, 1998 executed by Seller payable to the order
of GECC, and which loan has been subsequently assigned by GECC to Norwest Bank
Minnesota, National Association, as trustee for the registered holders of DLJ
Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates,
Series 1999-CG1 (“Trustee”).

     2.4.     Within five (5) business days from the Effective Date, Purchaser
shall make written application to GECC and/or Trustee, as applicable, for
approval of Purchaser’s assumption of the Loan Documents, and shall provide a
copy of such application to Seller. Purchaser shall use diligent and good faith
efforts to obtain all consents and approvals from GECC and/or Trustee, which are
necessary in order (i) for Seller to assign and Purchaser to assume all of the
rights and obligations of Seller under the Loan Documents on the terms set forth
below, and (ii) to release Seller from any liability under the Loan Documents
(herein collectively called the “Approval”), all at Purchaser’s sole cost and
expense. Seller shall cooperate in good faith, at no cost to Seller, with
Purchaser’s efforts to obtain the Approval from GECC and/or Trustee. The
Approval must allow Purchaser to assume all of Seller’s rights and obligations
under the Loan Documents (i) on the same terms as are reflected in the Loan
Documents (e.g., no increase in the interest rate and no additional costs other
than those set forth below), except that the transfer restrictions contained
therein must be modified to permit transfers of interests in the entities owning
interests in the Purchaser in a manner similar to that approved by GECC on a
previous $5,120,000.00 loan assumed by an affiliate of Purchaser, TriVest
Bitters LP, and (ii) with no expense to Purchaser other than the payment of a
loan assumption fee not to exceed one percent (1%) of the current principal
balance of the Loan, a $5,000 loan application fee, fees for any third party
reports, GECC’s attorney’s fees, and any other normal and customary fees payable
in connection with a loan assumption transaction. In the event that Purchaser is
unable to obtain the Approval from GECC and/or Trustee on or before 5:00 p.m. on
the Closing Date, then either Seller or Purchaser may, in its sole discretion,
terminate this Agreement by written notice to the other party and the Deposit
shall be returned to the Purchaser.

3



--------------------------------------------------------------------------------



 



3.

PROPERTY SURVEY, TITLE COMMITMENT AND INSPECTIONS

     3.1.     Within five (5) business days from the date of this Agreement,
Seller shall deliver to Purchaser a current title commitment (the “Title
Commitment”) showing the state of title to the Property. All exceptions
appearing in the Title Commitment to which Purchaser does not object, or which
are deemed waived and accepted by Purchaser shall be deemed included in the term
“Permitted Exceptions”; provided, however, that as to those exceptions to which
Purchaser does object, if Seller modifies any such exception to Purchaser’s
satisfaction, then such exception, as so modified, shall be deemed included in
the term “Permitted Exceptions.”

     3.2.     Seller shall also provide Purchaser within five (5) business days
from the date of this Agreement with a boundary survey of the Property dated
November 24, 1998 prepared and certified by a registered land surveyor (the
“Property Survey”). Purchaser may cause an updated Property Survey to be
prepared at Purchaser’s sole cost and expense. In the event (i) the Property
Survey shows any easement, right-of-way, encroachment, conflict, protrusion or
other matter affecting the Property that is unacceptable to Purchaser, or (ii)
any exceptions appear in the Title Commitment other than the standard printed
exceptions set forth in the standard Texas form of Commitment for Title
Insurance, that are unacceptable to Purchaser, Purchaser shall have until 5:00
p.m., Dallas, Texas time, on the tenth (10th) business day before the end of the
Inspection Period to notify Seller in writing of such facts and the reasons
therefor (“Purchaser’s Objections”). Upon the expiration of said ten (10)
business day period, except for Purchaser’s Objections if same are timely
raised, Purchaser shall be deemed to have accepted the form and substance of the
Property Survey (as revised), all matters shown thereon, all exceptions to Title
Commitment and other items shown thereon. Notwithstanding anything to the
contrary contained herein, other than the last sentence of this section, Seller
shall have no obligations to take any steps or bring any action or proceeding or
otherwise to incur any effort or expense whatsoever to eliminate or modify any
of the Purchaser’s Objections. In the event Seller is unable or unwilling to
eliminate or modify all of Purchaser’s Objections to the reasonable satisfaction
of Purchaser, Purchaser may (as its sole and exclusive remedy) terminate this
Agreement by delivering notice thereof in writing to Seller on or before the
expiration of the Inspection Period. Notwithstanding anything to the contrary
contained herein, Seller shall cause to be released on or before Closing (i) all
liens filed against the Property (other than liens evidenced by the Loan
Documents securing obligations that Purchaser has expressly agreed to assume
under the terms of this Agreement), (ii) all items Seller agrees to cure in any
written response to Purchaser’s Objections, and (iii) any exceptions to title
(excluding the Time Warner Contract, which Purchaser has knowledge) created by
Seller and not reflected on a Title Commitment delivered to Purchaser prior to
the expiration of the Inspection Period.

     3.3.     Within five (5) business days from the date of this Agreement,
Seller shall, at Seller’s sole cost and expense, furnish Purchaser with or make
available to Purchaser at the Property, the following, to the extent that the
same are in the current possession of Seller or Seller’s leasing and management
agent(s) (collectively, the “Due Diligence Documents”):

4



--------------------------------------------------------------------------------



 



          (a)     A true, correct and complete list and copies of all Service
Contracts, all documents pertaining to Personalty Leases and all warranties and
guaranties relating to the Property, or any part thereof;

          (b)     A true, correct and complete tenant rent roll for the
Improvements (the “Rent Roll”). Seller shall make available, for inspection by
Purchaser during the Inspection Period, true, correct and complete copies of all
existing tenant leases covering portions of the Property;

          (c)     Copy of the last environmental report prepared relating to the
Property in Seller’s possession;

          (d)     Copies of all Loan Documents;

          (e)     Operating Statements (herein so called) for the Property for
the last two (2) calendar years, together with year-to-date operating statements
(if available) and management company budget for the current year;

          (f)     Copies of 2002 and 2003 tax bills;

          (g)     Copies of insurance certificates currently in effect for the
Property;

          (h)     Copies of year-to-date inspection reports for 2004, if any;

          (i)     Inventory of Personal Property;

          (j)     Current list of personnel;

          (k)     Insurance loss history for the past five (5) years for both
property and casualty losses and liability;

          (l)     Copies of all licenses and permits in effect to allow Seller
to operate the Property;

          (m)     Copies of all utility bills for the past two years (house and
vacancies);

          (n)     Summary of all capital improvements completed during the last
two years, and any documentation and\or bids for any proposed capital
improvements or replacements; and

          (o)     Copies of any documents relating to the Homeowners
Association, if applicable.

     3.4.     If at any time prior to 5:00 p.m. Dallas, Texas time on March 22,
2004 (the “Inspection Period”), Purchaser is not satisfied with the Property for
any reason, Purchaser may, in its sole discretion, terminate this Agreement by
written notice to Seller and receive a refund of the Deposit. If Purchaser does
not elect to terminate this Agreement during the Inspection Period, it shall be
deemed to have waived its right to terminate this Agreement

5



--------------------------------------------------------------------------------



 



pursuant to this Section, and all contingencies to Closing shall be deemed
approved and waived by Purchaser at the expiration of the Inspection Period,
with the exception of Purchaser obtaining the Approval. If Purchaser notifies
Seller in writing within the Inspection Period of Purchaser’s election to
terminate any Service Contract or Personalty Lease, Seller will attempt after
the end of the Inspection Period to terminate such Service Contract or
Personalty Lease, as the case may be. However, if the terms of such Service
Contract or Personalty Lease prohibit termination by the Closing Date or require
a termination fee or premium, Purchaser will either agree in writing to assume
such Service Contract or Personalty Lease, as the case may be, or pay any
required termination fee or premium. If Purchaser terminates this Agreement
pursuant to this provision or Section 3.2 or fails to purchase the Property due
to a default by Purchaser hereunder, Purchaser shall return to Seller the Due
Diligence Documents delivered to Purchaser under Section 3.3 above and destroy
all copies made.

     3.5.     Purchaser may, from the date hereof until Closing, make such
inspections, tests and investigations of the Property (including environmental
tests) and such examinations of the books, records, leasing files, contracts,
agreements and other instruments of Seller relating to the Property as Purchaser
deems necessary or advisable and Seller shall give those persons inspecting the
Property at Purchaser’s request reasonable access to the Property located
thereon, which access shall not unreasonably interfere with tenants in
possession. Prior to conducting any invasive testing or investigation,
including, without limitation, borings and physical samplings, at the Property,
Purchaser shall at least three (3) business days prior to the scheduled
commencement thereof provide Seller with a written request to conduct such
testing or investigation. Such request shall include a description of the scope
of work required for such testing or investigation, how Purchaser shall conduct
such testing or investigation and certificates of insurance for the persons or
entities who shall be performing such testing or investigation. Seller shall not
unreasonably withhold or delay its approval of such request. If Seller approves
such request, all such testing or investigation shall be conducted in the
presence of a representative of Seller if Seller chooses to have a
representative present at the scheduled time. The cost of the inspections,
tests, investigations and interviews undertaken by Purchaser shall be borne
solely by Purchaser and Purchaser shall indemnify and hold Seller harmless from
and against any and all loss, costs and expense, including reasonable attorneys’
fees, for the costs of such inspections, tests and investigations and for damage
to persons or property caused by Purchaser’s inspection, testing and
investigation of the Property. The indemnities contained in this Section 3.5
shall survive Closing or the earlier termination of this Agreement for a period
of twelve (12) months. The right of access to the Property granted hereby shall
in no way be construed as giving Purchaser possession of or any legal or
equitable title to the Property prior to Closing.

     3.6.     Intentionally Omitted.

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS

     4.1.     Seller represents and warrants to Purchaser as follows (which
representations and warranties shall be true and correct as of the date hereof
and as of the date of Closing):

6



--------------------------------------------------------------------------------



 



          (a)     Seller owns title to the Land and Improvements in fee simple.
At Closing, Seller will convey or cause to be conveyed to Purchaser good and
marketable fee simple title to the Property, subject only to the Permitted
Exceptions.

          (b)     Seller has duly and validly authorized and executed this
Agreement, and has full right, title, power and authority to enter into this
Agreement and to carry out all of its terms, none of which will result in any
breach or constitute default under any agreement or other instrument, other than
the Loan Documents, pending the execution of any consents and agreements
regarding this Agreement and the Purchaser’s assumption of Seller’s rights and
obligations under the Loan Documents as required hereunder, to which Seller is a
party or by which Seller or the Property might be bound.

          (c)     There are no existing or pending litigation actions, suits,
proceedings or claims with respect to any aspect of the Property nor, to
Seller’s knowledge, have any such actions, suits, proceedings or claims been
threatened or asserted.

          (d)     Seller is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended (hereinafter the “Code”),
Sections 1445 and 7701.

          (e)     To Seller’s current, actual knowledge, the Rent Roll and
Operating Statements delivered to Purchaser in accordance with Sections 3.3,
4.2(b) and 6.1 are true and correct in all material respects.

          (f) To Seller’s knowledge, GECC has not notified Seller of any default
under the Loan Documents, Seller has not defaulted in making any payments due
under the Loan Documents, and there are no material defaults under the Loan
Documents.

          (g)     Seller has in force a policy or policies of insurance insuring
the Property against “all perils,” for the full replacement cost of the
Property.

     4.2.     From the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall:

          (a)     continue to operate the Property in the ordinary course of
Seller’s business, which shall include renting units to qualified residents at
Seller’s normal and customary rental rates (provided that “free rent” and
similar concessions shall not exceed one month of rent on a 12 or 13 month
lease, all of which shall be applied in the first month of the lease or prorated
over the term of the lease);

          (b)     provide Purchaser once a month with a current Operating
Statement and Rent Roll for the Property;

          (c)     cause any leasing commissions with respect to Tenant Leases
entered into prior to Closing to be fully discharged prior to Closing so that
Purchaser shall not be obligated for any such commissions from and after the
Closing Date;

7



--------------------------------------------------------------------------------



 



          (d)     not enter into any written or oral service contract or other
agreement with respect to the Property that will not be fully performed by
Seller on or before the Closing Date, or that will not be cancellable by
Purchaser without liability, penalty or premium upon no greater than thirty
(30) days notice, without the prior written consent of Purchaser, which shall
not be unreasonably withheld or delayed;

          (e)     advise Purchaser promptly of any litigation, arbitration, or
administrative hearing before any governmental agency concerning or affecting
the Property that is instituted or threatened after the date hereof;

          (f)     promptly provide Purchaser with copies of any notices
concerning the Property that Seller receives from any appraisal districts,
taxing authorities or any governmental agency having jurisdiction over the
Property;

          (g)     maintain in full force and effect “all perils” property
insurance for full replacement cost of the Property;

          (h)     not offer the Property for sale to any other person, not enter
into or continue negotiations with any other person concerning the sale of the
Property, not sell, assign, or convey any right, title, or interest whatsoever
in or to the Property, and not create or permit to exist any lien, encumbrance,
or charge against the Property (other than indebtedness that Purchaser has
agreed in this Agreement to assume) without promptly discharging the same; and

          (i)     make all payments due under the Loan Documents on or before
the due date therefor, comply with all of the other provisions of the Loan
Documents, promptly provide Purchaser with copies all notices or other
correspondence received from or sent to the Lender by Seller, and not modify or
agree to the modification of any of the Loan Documents without Purchaser’s
written consent, which shall not be unreasonably withheld or delayed.

     4.3.     Seller shall indemnify Purchaser, its successors and assigns,
against, and shall hold Purchaser, its successors and assigns, harmless from,
any and all costs, expenses, or actual damages, including reasonable attorneys’
fees, which Purchaser may incur because of any breach of any of the
representations, warranties or covenants herein contained, whether prior to or
after Closing, subject to Section 9.1 hereof.

     4.4.     Purchaser represents and warrants to Seller as follows (which
representations and warranties shall be true and correct as of the date hereof
and as of the Closing Date):

          (a)     Purchaser has duly and validly authorized and executed this
Agreement, and it has full right, title, power and authority to enter into this
Agreement and to carry out all of its terms; and

          (b)     The execution and delivery by Purchaser and consummation of
the transaction provided for herein (i) will be pursuant to proper legal
authority of

8



--------------------------------------------------------------------------------



 



Purchaser’s entity as to the transaction provided for herein, (ii) will not
violate the organizational documents of Purchaser, (iii) do not require any
approval or consent of any trustee or holders of any of its debt, and (iv) do
not contravene any existing governmental requirement applicable to or binding on
Purchaser or any of its property.

     4.5.     Purchaser shall indemnify Seller, its successors and assigns,
against, and shall hold Seller, its successors and assigns, harmless from, any
costs, expenses, or actual damages, including reasonable attorneys’ fees, which
Seller may incur because of any breach of the representations and warranties
herein contained, whether prior to or after Closing, subject to Section 9.1
hereof.

5.

CONDITIONS

     5.1.     The obligations of Purchaser to consummate the transaction
contemplated hereby are subject to the following conditions which, if not
fulfilled by Closing or as otherwise provided herein, shall entitle Purchaser,
at its option, to terminate the Agreement and receive a refund of the Deposit:

          (a)     The transaction contemplated under this Agreement to be
effected on the Closing Date shall not be restrained or prohibited by any
injunction or order or judgment rendered by any court or other governmental
agency of competent jurisdiction and no proceeding shall have been instituted
and be pending in which any creditor of Seller or any other person seeks to
restrain such transaction or otherwise to attach any of the Property; provided,
however, that any such proceeding or action contemplated by this Section 5.1(a)
shall not be brought by, through or under Purchaser;

          (b)     Seller has timely complied with its obligations hereunder; and

          (c)     All warranties and representations made by Seller herein are
and remain truthful in all material respects.

     5.2.     The obligations of Seller to consummate the transaction
contemplated hereby are subject to the following conditions:

          (a)     Purchaser has timely complied with its obligations hereunder;
and

          (b)     All warranties and representations made by Purchaser herein
are and remain truthful in all material respects.

     5.3.     The obligation of both Seller and Purchaser to consummate the
transaction contemplated by this Agreement is also subject to Purchaser
obtaining the Approval, and the return of the Deposit and any other funds held
by Escrow Agent upon Purchaser’s failure to obtain the Approval within the time
periods prescribed by this Agreement shall be governed by the provisions of this
Agreement.

9



--------------------------------------------------------------------------------



 



6.

CLOSING

     6.1.     Closing shall be held in escrow on the thirtieth (30th) day after
the expiration of the Inspection Period (the “Closing Date” or “Closing”),
unless otherwise agreed in writing between the parties. Closing shall be held at
the offices of the Title Company, or at such other location as may be acceptable
to Seller and Purchaser.

       (a)     At Closing, Seller shall deliver to Purchaser the items specified
herein and the following documents and Instruments, duly executed and
acknowledged:

            (i)     Two originals of a Special Warranty Deed dated as of the
Closing Date, conveying the Land and the Improvements to Purchaser subject only
to the Permitted Exceptions, in the form of EXHIBIT B attached hereto;

            (ii)   An original Bill of Sale and Blanket Assignment conveying and
assigning to Purchaser the property described therein all free and clear of any
liens or encumbrances except the Permitted Exceptions, in the form of EXHIBIT C
attached hereto;

            (iii)  Original Tenant notice letters, dated the date of Closing,
containing Seller’s authorization to the tenants of the Property for payment of
rental directly to Purchaser or Purchaser’s managing agent in the form of
EXHIBIT D attached hereto;

            (iv)   An original executed proration letter in the form of EXHIBIT
E attached hereto;

            (v)     A Rent Roll for the Property, certified by Seller to the
best of its knowledge to be true, complete and correct in all material respects
as of the Closing Date;

            (vi)   Evidence acceptable to Purchaser and the Title Company,
authorizing the consummation by Seller of the purchase and sale transaction
contemplated hereby and the execution and delivery of the closing documents on
behalf of Seller;

            (vii)  An executed Certification for Form 1099-S and an executed
certificate with respect to Seller’s non-foreign status sufficient to comply
with the requirements of Section 1445 of the Internal Revenue Code, and all
regulations applicable thereto;

            (viii) All other documents or things reasonably required to be
delivered by the Title Company to evidence Seller’s ability to transfer the
Property to Purchaser and to cause the Title Company to issue the owner’s title
policy to Purchaser subject only to the Permitted Exceptions;

10



--------------------------------------------------------------------------------



 



            (ix)   An original Assignment and Assumption Agreement in form
acceptable to Seller, Purchaser and Trustee whereby Seller assigns and Purchaser
assumes all of Seller’s rights and obligations under the Loan Documents arising
on or after the Closing Date, including without limitation, all of Seller’s
rights and interests in and to all reserve accounts and all other accounts
maintained under the terms of the Loan Documents.

       (b)     On or before Closing, Purchaser shall do the following:

            (i)     Deposit with the Escrow Agent the balance of the Purchase
Price set forth in Section 2.1 hereof for disbursement upon consummation of the
Closing pursuant to a closing statement to be prepared by the Escrow Agent and
agreed upon by Seller and Purchaser;

            (ii)   Provide evidence, acceptable to Seller and the Title Company,
authorizing the consummation by Purchaser of the purchase and sale transaction
contemplated hereby and the execution and delivery of the closing documents on
behalf of Purchaser;

            (iii)  Execute an original of the Bill of Sale and Blanket
Assignment in the form of EXHIBIT C attached hereto;

            (iv)   Execute originals of the tenant notice letters in the form of
EXHIBIT D attached hereto;

            (v)     Execute an original of the proration letter in the form of
EXHIBIT E attached hereto; and

            (vi)   Execute originals of the Assignment and Assumption Agreement
identified in subsection (b)(xii) above.

       (c)     At Closing, Seller and Purchaser shall execute and deliver such
other instruments and documents as may be necessary in order to complete Closing
of the transaction contemplated hereunder, the form and content of which shall
be acceptable to Seller and Purchaser.

       (d)     If, prior to Closing, Purchaser is unable to obtain the Approval,
Purchaser may deliver a written request to Seller at least five (5) business
days prior to the Closing Date, which requests a 30-day extension (the
“Extension”) to the Closing for the sole purpose of obtaining such Approval.
Within one (1) business day after the delivery of such request to Seller,
Purchaser shall deposit an additional amount equal to EIGHTY-ONE THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($81,500.00) with Escrow Agent as an additional
escrow deposit. If by 5:00 p.m., Dallas, Texas time on the fifteenth (15th) day
of the Extension, Purchaser has not obtained the Approval, either party may
terminate this Agreement by written notice to the other party and Escrow Agent,
and upon receipt of said termination notice, Escrow Agent shall immediately
deliver the Deposit and all other funds held in escrow (including the
$81,500.00) to

11



--------------------------------------------------------------------------------



 



Purchaser. If by 5:00 p.m., Dallas, Texas time on the thirtieth (30th) day of
the Extension, Purchaser has not obtained the Approval, either party may
terminate this Agreement by written notice to the other party and Escrow Agent,
and upon receipt of said termination notice, Escrow Agent shall immediately
deliver the Deposit and all other funds held in escrow (including the
$81,500.00) to Seller. If this Agreement is not terminated as provided in this
Section 6.1(d), the parties shall close the transaction contemplated by this
Agreement on the earlier of (i) the fifteenth (15th) day after receipt of the
Approval during the Extension period by either Seller or Purchaser, and (ii) the
fifteenth (15th) day following the expiration of the Extension.

     6.2.     At Closing, Seller shall provide Purchaser with the originals, to
the extent available, of all documents, copies of which were provided or made
available to Purchaser pursuant to Section 3.3 hereof, as well as all other
tenant records (applications, credit checks, correspondence, etc.) and
maintenance records, and shall also provide Purchaser with all keys to the
Property. The records to be delivered to Purchaser shall include Seller’s and
Seller’s management company’s electronic records containing the information set
forth in the Rent Roll. Seller shall cooperate and shall cause its management
company to cooperate with Purchaser in downloading the electronic files into
Purchaser’s management system. One week prior to Closing, Seller shall “make
ready” for occupancy fifty percent (50%) of any apartment units that are vacant
on the date that is seven (7) days prior to Closing (as it may be extended
pursuant the Extension) in accordance with Seller’s normal and customary
practices.

     6.3.     Seller shall pay the cost of the Owner’s Policy of Title Insurance
provided for above, except Purchaser shall pay the cost of the “shortages in
area” modification and the cost of any endorsements. Purchaser shall pay (i) the
cost of updating the Property Survey, (ii) escrow fees, including recordation
fees, and (iii) any termination fees or other fees in connection with the
assumption of the Loan Documents. All recording fees and expenses payable in
connection with the sale contemplated by this Agreement, all transfer taxes, if
any, payable in connection with the sale contemplated by this Agreement, and all
fees and expenses of the Escrow Agent in connection with its service as escrow
agent hereunder shall be shared equally by Purchaser and Seller. Each party
shall pay its own attorney’s fees. All other closing costs not specifically
addressed in this Agreement shall be paid by the parties in accordance with
local Bexar County, Texas custom.

     6.4.     All (i) security and other deposits and (ii) advance or prepaid
rentals paid by tenants shall be itemized by Seller and such amount shall be
credited to Purchaser at Closing.

7.

PRORATIONS

     7.1.     At Closing and at certain times subsequent to Closing, prorations
shall be made in accordance with the proration letter attached hereto as EXHIBIT
E.

12



--------------------------------------------------------------------------------



 



8.

POSSESSION

     8.1.     Purchaser shall be entitled to full and exclusive possession of
the Property at Closing, subject only to the Permitted Exceptions and the rights
of tenants in possession pursuant to leases delivered to Purchaser at Closing.

9.

SURVIVAL

     9.1.     All warranties, representations, covenants, obligations and
agreements contained in this Agreement shall survive the execution and delivery
of this Agreement and shall survive Closing hereunder; provided however, that
except as otherwise specifically provided in this Agreement, the parties waive
their right to sue for any breach of a warranty, representation, covenant,
obligation or agreement contained in this Agreement or to pursue any
indemnification relating thereto (i) which accrues more than six (6) months
following Closing or (ii) as to which written notice has not been given on or
before the six (6) month anniversary of Closing.

10.

COMMISSIONS

     10.1.   Seller and Purchaser each warrant and represent to each other that
no realtor, broker, finder, or other intermediary has been involved with or
employed by such party in connection with the transaction contemplated by this
Agreement other than O’Boyle Properties, Inc., whose commission will be paid by
Seller, if, but only if, Closing occurs hereunder. Seller and Purchaser agree to
indemnify, hold harmless and defend the other from and against claims, loss,
liability, cost and expense (including reasonable attorneys’ fees at or before
the trial level and any appellate proceedings) arising out of any claim made by
any other realtor, broker, finder, or any other intermediary who claims to have
been engaged, contracted or utilized by the indemnifying party in connection
with the transaction which is the subject matter of this Agreement. This
indemnification shall survive Closing or any termination of this Agreement and
shall not expire as set forth in Article 9 hereof.

11.

FURTHER INSTRUMENTS

     11.1.   Seller will, whenever reasonably requested by Purchaser, and
Purchaser will, whenever reasonably requested by Seller, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, any and all
conveyances, assignments and all other instruments and documents as may be
reasonably necessary in order to complete the transaction herein provided and to
carry out the intent and purposes of this Agreement.

13



--------------------------------------------------------------------------------



 



12.

TERMINATION AND REMEDIES

     12.1.   If prior to or at Closing Seller defaults hereunder and fails to
perform any of the covenants or agreements contained herein which are to be
performed by Seller, or if any warranty or representation made by Seller is not
true and correct in all material respects, Purchaser may, as its sole remedy,
either (i) seek specific performance by Seller, or (ii) terminate this Agreement
and receive an immediate refund of the Deposit from Escrow Agent, together with
a reimbursement by Seller of Purchaser’s actual expenses incurred during the
Inspection Period, not to exceed $15,000. Seller shall have no obligation to
reimburse such costs, however, until Seller has received from Purchaser copies
of all invoices for expenses incurred or expenditures made during the Inspection
Period.

     12.2.   If prior to or at Closing Purchaser defaults hereunder and fails to
perform any of the covenants or agreements contained herein which are to be
performed by Purchaser, or if any warranty or representations made by Purchaser
are not true and correct in all material respects, then Purchaser shall forfeit
the Deposit and any other funds held by Escrow Agent, together with any interest
earned thereon, to Seller, as Seller’s sole and exclusive remedy, as liquidated
damages, due to the inconvenience of ascertaining and measuring actual damages,
and the uncertainty thereof.

13.

RISK OF LOSS

     13.1.   Condemnation. If, prior to the Closing, action is initiated to take
any of the Property by eminent domain proceedings or by deed in lieu thereof,
Purchaser may either at or prior to Closing (a) terminate this Agreement, or
(b) consummate the Closing, in which latter event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price.

     13.2.   Casualty. Except as provided in Sections 3.5 and 18 of this
Agreement, and unless such casualty is caused by Purchaser or its agents or
representatives, Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property, or any part
thereof, suffers any damage in excess of $100,000.00 prior to the Closing from
fire or other casualty, which Seller, at its sole option, does not elect to
repair, Purchaser may either at or prior to Closing (a) terminate this
Agreement, or (b) consummate the Closing, in which latter event all of Seller’s
right, title and interest in and to the proceeds of any insurance covering such
damage (less an amount equal to any expenses and costs incurred by Seller to
repair or restore the Property and any portion of such proceeds paid or to be
paid on account of the loss of rents or other income from the Property for the
period prior to and including the Closing Date, all of which shall be payable to
Seller), to the extent the amount of such insurance does not exceed the Purchase
Price, shall be assigned to Purchaser at the Closing. If the Property, or any
part

14



--------------------------------------------------------------------------------



 



thereof, suffers any damage less than $100,000.00 prior to the Closing,
Purchaser agrees that it will consummate the Closing and accept the assignment
of the proceeds of any insurance covering such damage plus an amount equal to
Seller’s deductible under its insurance policy and there shall be no reduction
in the Purchase Price.

     13.3.   The provisions of this Article 13 shall control the rights and
duties of the parties, in lieu of any contrary provisions of law.

14.

ENTIRE AGREEMENT

     14.1.   This Agreement (including any exhibits and schedules attached
hereto) contains the entire agreement between the undersigned parties with
respect to the Property. No modification or amendment of this Agreement shall be
of any force or effect unless made in writing and executed by Purchaser and
Seller. Any waiver of a provision of this Agreement by a party must be in
writing. Further, the prevailing party in litigation between the parties shall
be entitled to recover, as a part of its judgment, reasonable attorneys’ fees,
costs and expenses.

15.

NO ASSUMPTION

     15.1.   Purchaser is not and is not to be deemed to be, a successor of any
Seller, it being understood that Purchaser is acquiring only the Property; and
it is expressly understood and agreed that, except as may otherwise be expressly
agreed to by Purchaser elsewhere in this Agreement and in the documents
delivered at Closing and except with respect to the Property, Purchaser has not
and does not hereby assume or agree to assume any liability whatsoever of
Seller.

16.

NOTICES

     16.1.   Any notice, request, demand, instruction or other communication to
be given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be delivered (a) upon
receipt, if delivered by facsimile (with written confirmation received by the
sender) or if hand delivered, (b) on the first business day after having been
timely delivered to a national overnight air courier service, or (c) three (3)
business days after deposit in registered or certified mail, return receipt
requested, addressed as follows:

     
If to Seller:
  SM Real Estate Fund VII, Ltd.

  5520 LBJ Freeway, Ste. 500

  Dallas, Texas 75240

  Attention: Richard Hoffmann

  Telephone: (972) 404-7121

  Facsimile: (972) 404-7154

15



--------------------------------------------------------------------------------



 



     
with a copy to:
  Elizabeth E. Bonesio, Esq.

  Locke Liddell & Sapp LLP

  2200 Ross Avenue, Suite 2200

  Dallas, Texas 75201

  Telephone: (214) 740-8619

  Facsimile: (214) 756-8619
 
   
If to Purchaser:
  TriVest Residential LLC

  14185 Dallas Parkway, Ste. 880

  Dallas, Texas 75254

  Attention: Ray Sperring

  Telephone: (972) 448-5838

  Facsimile: (972) 448-5858
 
   
with a copy to:
  J. Cullen Aderhold, Esq.

  McGuire, Craddock & Strother, P.C.

  500 N. Akard Street, Suite 3550

  Dallas, Texas 75201

  Telephone: (214) 954-6888

  Facsimile: (214) 954-6868
 
   
If to Escrow Agent:
  Chicago Title Insurance Company

  2001 Bryan Street, Suite 1700

  Dallas, Texas 75201-3012

  Attention: Ted Darby

  Telephone: (214) 965-1666

  Facsimile: (214) 965-1671

17.

MISCELLANEOUS

     17.1.   This Agreement may be executed in any number of counterparts which
together shall constitute the agreement of the parties. The article headings
herein contained are for purposes of identification only and shall not be
considered in construing this Agreement.

     17.2.   This Agreement, and the rights and obligations hereunder, may not
be assigned by Purchaser without the prior written consent of Seller except to
an entity controlled by TriVest Partners LP. A permitted assignment of this
Agreement by Purchaser shall not release Purchaser from its obligations
hereunder.

     17.3.   Whenever any determination is to be made or action is to be taken
on a date specified in this Agreement, if such date shall fall on a Saturday,
Sunday or legal holiday under the laws of the state in which the Property is
located, then in such event said date shall be

16



--------------------------------------------------------------------------------



 



extended to the next business day which is not a Saturday, Sunday or legal
holiday. All references in this Agreement to “the date hereof,” “the date of
this Agreement,” or similar references shall be deemed to refer to the later of
the two (2) dates on which this Agreement has been signed by Seller and
Purchaser, as indicated by their signatures below, which date shall be the date
of final execution and agreement by the parties hereto.

     17.4.   If any term, covenant or condition of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

     17.5.   This Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, personal representative, successors and assigns whenever the
context so requires or admits.

     17.6.   This Agreement shall be construed and enforced in accordance with
the laws of the State of Texas, without giving effect to the conflict of laws
provisions thereof.

     17.7.   The Title Company is hereby designated as the “Reporting Person”
pursuant to Section 6045 of the Code and the regulations promulgated thereunder.

     17.8.   The following exhibits have been attached to this Agreement and
incorporated herein by reference:

         
EXHIBIT A
  –   Description of Property
EXHIBIT B
  –   Form of Special Warranty Deed
EXHIBIT C
  –   Bill of Sale and Blanket Assignment
EXHIBIT D
  –   Tenant Notice Letter
EXHIBIT E
  –   Proration Letter

     17.9.   Purchaser is acquiring only the property of Seller and is not the
successor of Seller. Purchaser does not assume or agree to pay, or indemnify
Seller or any other person or entity against, any liability, obligation or
expense of Seller relating to the Property, except, and only to the extent, if
any, expressly provided for herein or in the documents executed at Closing.

18.

NO REPRESENTATIONS OR WARRANTIES
BY SELLER; ACCEPTANCE OF PROPERTY

     18.1.   Disclaimer. EXCEPT AS EXPRESSLY PROVIDED ELSEWHERE IN THIS
AGREEMENT, PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT
MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES
(OTHER THAN THE SPECIAL WARRANTY OF TITLE

17



--------------------------------------------------------------------------------



 



AS SET OUT IN THE DEED AND THE BILL OF SALE), PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR
BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS
OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE MANNER, QUALITY,
STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H) COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS
MATERIALS (AS DEFINED BELOW) OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO
MAKE, AND BY EXECUTION HEREOF OF PURCHASER ACKNOWLEDGES THAT NO PERSON HAS MADE,
ANY REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE
REGARDING THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN, OTHER THAN AS SET
FORTH IN THIS AGREEMENT; AND NO SUCH REPRESENTATION, WARRANTY, AGREEMENT,
GUARANTY, STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON ACTING ON BEHALF OF
SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS EXPRESSLY SET FORTH HEREIN.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY
TO INSPECT THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTY AND THE REPRESENTATIONS SET FORTH IN THIS AGREEMENT AND NOT ON ANY
OTHER INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER AND AGREES TO ACCEPT THE
PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS AGAINST SELLER
(INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM
OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS MATERIALS ON THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY, TRUTHFULNESS OR
COMPLETENESS OF SUCH INFORMATION, OTHER THAN AS SET FORTH IN THIS AGREEMENT.
SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT,
REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION
THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN

18



--------------------------------------------------------------------------------



 



IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND
AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT
THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED BY PURCHASER SUBJECT TO
THE FOREGOING. THE PROVISIONS OF THIS SECTION 18 SHALL SURVIVE THE CLOSING OR
ANY TERMINATION HEREOF.

     18.2.   Hazardous Materials. “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amend (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non friable;
(vi) polychlorinated biphenyls; (vii) radon gas; and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under Environmental Requirements (as hereinafter defined)
or the common law, or any other applicable laws relating to the Property.
Hazardous Materials shall include, without limitation, any substance, the
presence of which on the Property, (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass.

     18.3.   Environmental Requirements. “Environmental Requirements” shall mean
all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Property is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Purchase and
Sale Agreement to be executed as of the date first written above.

         
 
  SELLER:
 
       

  S/M REAL ESTATE FUND VII, LTD.
 
       

  S/M 7 APARTMENT INVESTOR, INC.,
             a general partner
 
       

  By:   /s/ Richard Hoffman

   

--------------------------------------------------------------------------------


  Name:   Richard Hoffman

  Title:   President
 
       

  Date:   Feb., 20, 2004
 
       

  PURCHASER:
 
       

  TRIVEST RESIDENTIAL LLC
 
       

  By:   /s/ Dean Lontos

   

--------------------------------------------------------------------------------

 

  Name:   Dean Lontos

  Title:   Manager
 
       

  Date:   Feb. 20, 2004

 



--------------------------------------------------------------------------------



 



     The undersigned hereby accepts this Purchase and Sale Agreement and agrees
to perform the functions of Escrow Agent hereunder. The undersigned further
assumes the duties of the “Reporting Person” as described in Section 6045 of the
Code and the regulations promulgated thereunder.

            ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY
      By:       /s/ Kay Starkey         Name:   Kay Starkey        Title:  
Commercial Escrow Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

DESCRIPTION OF PROPERTY

Lot 2, Block 1, New City Block 17151, Los Cedros Subdivision, an addition to the
City of San Antonio, Bexar County, Texas according to the map or plat thereof,
recorded in Volume 9300, Page 233, Deed and Plat Records of Bexar County, Texas.

 